Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 3/16/2021 in which claims 1-11 are pending, and claims 1, 3, 6 and 8 are currently amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites “so that the gardening and/or forestry apparatus and the apparatus securing element are connectable to one another with any desired orientation of said gardening and/or forestry apparatus and said apparatus securing element in relation to one another.” It is not understood what structure is being set forth .
Claim 1 recites, “a gardening and/or forestry apparatus comprising.” However, there are no claimed structural recitations or intended use recitations that define how they relate to the preamble of a gardening and/or forestry apparatus.  This claim set up is so broad, that any D-shaped ring attached to any structure could be considered to anticipate the preamble. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keeton et al. (U.S. Patent 7,434,502), herein referred to as Keeton.  As best understood, Keeton discloses a gardening apparatrus (chainsaw) comprising a support element (35) supporting an eyelet (36) which is configured to incorporate an apparatus securing element (e.g. the user’s hand; anything that can loop around the opening ) and an element receiving device (30), wherein the support element (35) and the element receiveing device  (30) are configured so that the support element (35) is receivable in the element receiving device (30) in either a first rotational position or a second rotational position (many rotational positions possible) differing from the first rotational position, 
so that the support element (35) is securable against rotation by form fitting to the element receiving device (“When the lever 36 is in the locking position (FIG. 7), the engagement points 44 on the lock 50 will be engaged with complementary engagement points 46 on the clutch cover 30 as shown in FIG. 1, thereby securing the knob 35 in a fixed position, preventing inadvertent turning and loosening of the knob 35 as a result of bumps or vibrations “ col. 6, lines 6-11);  and so the gardening and/or forestry apparatus and the apparatus securing element (not claimed subject matter; e.g. the user’s hand; anything that can loop around the opening )are connectable to one another with any desired orientation of said gardening and/or forestry apparatus  and said apparatus securing element in relation to one another. 
In regards to claim 2, Keeton discloses wherein the first rotational position and the second rotational position differ by an angle of rotation of at least 45 degrees (any two positions around the 360 degrees of rotation ). 

In regards to claim 4, Keeton discloses wherein the support element (35) and the element receiving device (30) are configured for connection in a form-fitting manner (44/46; When the lever 36 is in the locking position (FIG. 7), the engagement points 44 on the lock 50 will be engaged with complementary engagement points 46 on the clutch cover 30 as shown in FIG. 1, thereby securing the knob 35 in a fixed position, preventing inadvertent turning and loosening of the knob 35 as a result of bumps or vibrations “ col. 6, lines 6-11)
In regards to claim 5, Keeton discloses wherein the element receiving device (30) includes a groove (seating area near points 46; fig. 2) which is configured to receive the support element (35).
In regards to claim 6, Keeton discloses further: an apparatus housing (left and right sides of 30) having a first housing part (left side of 30 around hole with teeth 46) and a second housing part (right side of 30 around hole with teeth 46), wherein the element receiving device (35) includes a first receiving device (teeth 44) on the first housing part and a second receiving device (smooth periphery) on the second housing part, and the first housing part and the second housing part are configured to be variable between a closed condition, in which the support element is received in the first receiving device and the second receiving device and is secured against rotation by the form-fitting to the first receiving device (see fig. 7) and the second receiving device, and an opened condition (fig.6), in which the supporting element (35) is not secured against rotation by form fitting to the first receiving device and the second receiving device. 

In regards to claim 8, Keeton discloses wherein the gardening and/or forestry apparatus comprises one or more of: a chain saw, shears, pruning shears, a cutter, and a branch lopper (chainsaw).
In regards to claim 9, Keeton discloses wherein the support element (35) and the eyelet (36) are configured for displacing the eyelet between an incorporating position (fig. 6) in which the eyelet projects from the support element for incorporating the apparatus securing element (not claimed subject matter) and a stowing position (fig. 7) in which the eyelet abuts on the support element (35).
In regards to claim 10, Keeton discloses wherein the support element (35) includes a locking member (52/53) which is configured to lock the eyelet in the incorporating position (“Depressions 51 are provided in the cams 42 of the lever 36 at a location such that, when the lever 36 is in a raised position, each terminal portion 52 of the lock 50 will rest in a respective depression so as to maintain the lever 36 in a raised position against the force of the lever spring 63 which is fixed at one end to the knob 35 and at its other end to the lever 36 so as to bias the lever 36 toward the lowered position” col. 5, lines 51-60).
In regards to claim 11, Keeton discloses wherein the support element (35) includes a handle shell (annotated below) which surrounds the eyelet in the stowing position at least partially. 

    PNG
    media_image1.png
    395
    481
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bader et al. (7,111,364), herein referred to as Bader in view of Vahabi-Nejad et al. (U.S. Patent 7,306,052), herein referred to as Vahabi.  In regards to claim 1, Bader discloses . 
Bader does not disclose that the support element (9b) supports an eyelet (9a) which is configured to incorporate an apparatus securing element, and rather discloses a hook (9a) for attaching the apparatus to the user’s belt.   Attention is also directed to the Vahabi power tool. Vahabi discloses an alternative hook that also allows the power tool to hand from the user’s belt. The hook is “u” shaped and forms a substantially closed loop to slip the free leg over the belt.  It would have been an obvious to one having ordinary skill in the art to have modified the hook of Bader to have a substantially closed U-shaped (eyelet), to allow the user to slip the free leg of the hook onto their belt, thus providing a more secure attachment, which would be less likely to inadvertently slip off the belt with the movements of the user. 

In regards to claim 3, the modified device Bader wherein a basic shape of the element receiving device (11) and/or of the support element (9b) present at least one of: rotational symmetry, point symmetry, and axial symmetry.
In regards to claim 4, the modified device Bader discloses wherein the support element (9b) and the element receiving device (11) are configured for connection in a form-fitting manner (as shown in Fig. 6; via the engagement of 13 and 14)
In regards to claim 5, the modified device Bader discloses wherein the element receiving device includes a groove (17) which is configured to receive the support element (9b).
In regards to claim 6, the modified device Bader further comprising: an apparatus housing (7) having a first housing part (11 left side; fig. 6) and a second housing part (11 right side fig. 6), wherein the element receiving device (11) includes a first receiving device on the first housing part and a second receiving device on the second housing part, and the first housing part and the second housing part are configured to be variable between a closed condition, in which the support element is received in the first receiving device and the second receiving device and is secured against rotation by the form-fitting to the first receiving device (see fig. 6) and the second receiving device, and an opened condition (when the spring 16 is compressed), in which the supporting element is not secured against rotation by form fitting to the first receiving device and the second receiving device. 

In regards to claim 8, the modified device of Bader discloses wherein the gardening and/or forestry apparatus comprises one or more of: a chain saw, shears, pruning shears, a cutter, and a branch lopper (see col. 1, lines 18-25).


Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. The Applicant’s argue that Bader’s catch element 9 is for suspending a power tool.  It is noted that Bader discloses in col. 1, lines 20-25, “Often, the hand-held power tools have a holding device with a catch element for suspending the tool, e.g. from a belt of a user”.  Vahabi-Nejad also discloses that “The present hook assembly allows the user to hang the power tool in a variety locations, including on fixed structures such as ladders or rafters, as well as on a user's belt.”(col. 1, line 66- col. 2, line4).  Therefore, both Bader and Vahabi-Nejad are concerned with catch elements for attaching a power tool to a user’s belt.  The substation of one for the other would be obvious to one having ordinary skill in the art as both catches perform the same function.  As both the Bader and Vahabi-Nejad catches are configured for attachment to an object, and as the Applicant is not claiming the “apparatus securing element”, the catches are considered to anticipate the claimed limitations. Moreover, as the . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA M LEE/           Primary Examiner, Art Unit 3724